DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 06/07/2022.
The amendments filed on 06/07/2022 have been entered. Applicant has added new claims 30-31,  accordingly claims 1-26 and 29-31 are pending. Claims 1 and 25 are presently amended. Claims 2-14, 12, 14-18, and 26 were previously withdrawn from consideration.
The previous rejections of the claims under 35 U.S.C 112(a) and (b) have been withdrawn in light of applicant's amendments and remarks. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 8 recites the limitation of “when the medical image data is ultrasonic image data [...]” and claim 22 recites the limitation “when the medical image data is ultrasonic image data [...]” which in an interpretation it may be construed as a conditional limitation where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-11, 13, 19, 25, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (JP 2014113421A, June 26, 2014, hereinafter “Goto”).
Regarding claim 1 and 25, Goto discloses an ultrasonic diagnostic apparatus (and corresponding ultrasonic diagnostic method) comprising processing circuitry (“Embodiments described herein relate generally to an ultrasonic diagnostic apparatus and an image processing program” [0001]) configured to: 
acquire position information relating to an ultrasonic probe (“The position information acquisition unit acquires the position and the contact angle of the ultrasonic probe with respect to the subject as position information.” [0006]); 
acquire ultrasonic image data which is obtained by transmission and reception of ultrasonic waves from the ultrasonic probe at a position where the position information is acquired (“The apparatus main body 10 is an apparatus that generates ultrasonic image data based on a reflected wave signal received by the ultrasonic probe 1” [0023]; also see [0017]), the ultrasonic image data being associated with the position information (“For example, the determination unit 171 acquires, from the position sensor 4, 3-dimensional
position information of the ultrasound probe 1 at the time of generation of the ultrasound image data 200 illustrated in FIG. 4.” [0055]); 
execute axis alignment of first axes of a first coordinate system relating to the position information and second axes of a second coordinate system relating to medical image data (“the 1st coordinate system of the real space in which the ultrasonic scanning is performed with the 2nd coordinate system of the virtual space of the 3D medical image data based on the initial setting received from the operator and the position information at the time of the initial setting” [0045]; also see “the operator performs axis alignment between the 1st coordinate system and the 2nd coordinate system as the 1st initial setting.” [0046]);
execute coordinate alignment of the first coordinate system and the second coordinate system, based on a reference point, after the axis alignment (“Subsequently [i.e. after the axis alignment], as the 2nd initial setting, the operator performs "mark alignment" which associates the corresponding 1 point with each other in the 2 coordinate systems aligned.” [0050]); and 
execute image alignment between an ultrasonic image, based on the ultrasonic image data associated with the position information related to the first coordinate system on which the axis alignment and the coordinate alignment have been executed, and a medical image, based on the medical image data relating to the second coordinate system on which the axis alignment and the coordinate alignment have been executed (“Thus, the determination unit 171 associates the 1st coordinate system with the 2nd coordinate system. For example, the determination unit 171 determines a transformation matrix for calculating the coordinates of the “point f” in the 2ndcoordinate system from the coordinates of the “point e” in the 1stcoordinate system. In other words, the determination unit 171 determines a transformation matrix for calculating the coordinates (x, y, z) of the “point A'” corresponding to the point A” in the 2ndcoordinate system from the coordinates (X, Y, Z) of any “point A” in the 1stcoordinate system. Such a transformation matrix is a matrix having elements indicating rotational movement and translational movement.” [0053]; also see “Then, the determination unit 171 determines the corresponding cross section as a cut surface for the MPR. Then, the image generation unit 14 generates the X-ray CT image data 102 from the 3D X-ray CT image data 101 illustrated in FIG. 4 on the cut surface determined by the determination unit 171. Then, under the control of the control unit 18, the monitor 2 displays the X-ray CT image data 102 and the ultrasonic image data 200 in parallel as illustrated in FIG. 4” [0055]).
Regarding claim 5, Goto further discloses wherein the processing circuitry is further configured to synchronously display, based on a relationship between the first coordinate system and the second coordinate system which is determined by completion of the image alignment, a real-time ultrasonic image based on real-time ultrasonic image data newly acquired by the ultrasonic probe, and a first medical image based on medical image data corresponding to the real-time ultrasonic image (“Here, the “synchronous display function” is a function of causing the image generation unit 14 to generate 2D medical image data having a cross section substantially the same as a scan cross section performed to generate 2D ultrasonic image data from 3D medical image data collected by another type of medical image diagnostic apparatus, and causing the monitor 2 to display the 2D medical image data. In the “synchronization display function”, the ultrasound image data and the 2D medical image data of substantially the same cross section are generated and displayed in substantially real time in accordance with the change of the scan cross section.” [0040]).	
Regarding claim 6, Goto discloses wherein the position information is acquired by a position sensor system which utilizes at least one of a magnetic sensor, an infrared sensor, an image recognition process, a gyro sensor and a robotic arm (“The movement of the ultrasonic probe is specified from the position of the ultrasonic probe acquired by installing a magnetic transmitter in the body of the ultrasonic diagnostic apparatus or in the vicinity of the body and attaching a magnetic sensor as a position sensor to the ultrasonic probe” [0003]).
	Regarding claim 7, Goto further discloses wherein the processing circuitry associates the first coordinate system with the second coordinate system at a position where a target region included in the medical image data (“Then, the operator specifies, for example, X-ray CT image data of the axial surface on which the spinous process of the subject P is depicted. In addition, the operator sets a point on the body surface located above the spinous process in the X-ray CT image data of the axial surface on which the spinous process of the subject P is depicted.” [0047]) is depicted on the ultrasonic image by the ultrasonic probe being operated (“Then, for example, as illustrated in (A) of FIG. 3, the operator brings the ultrasonic probe 1 into contact with the body surface on which the spinous process of the subject P is located,
and further brings the ultrasonic probe 1 into contact with the axial surface of the subject P in the scanning direction.” [0048]).
	Regarding claim 9, Goto further discloses wherein the processing circuitry sets, as an origin of the first coordinate system, a point where a sensor is attached on a body surface of a living body, or a point designated on the body surface of the living body (“Here, the operator abuts the ultrasonic probe 1 on the subject P such that, for example, the “point b” illustrated in (A) of FIG. 2 is on the right hand side of the subject P and the “point c” illustrated in (A) of FIG. 2 is on the left hand side of the subject P. The operator also brings the ultrasound probe 1 into contact with the subject P such that the direction from the “point a” to the “point d” illustrated in (A) of FIG. 2 is the dorsal abdominal direction of the subject P” [0048]; also see “Here, the determination unit 171 sets the position of the point a of the ultrasonic probe 1 when the axis alignment button is pressed as the origin of the first coordinate system 1.” [0049]).
Regarding claim 10, Goto further discloses wherein the ultrasonic image data is at least one of two-dimensional image data, three-dimensional image data and four- dimensional image data (“Alternatively, for example, in the present embodiment, a mechanical 4D probe or a 2D array probe may be connected to the apparatus main body 10 as the ultrasonic probe 1 for 3D scanning of the subject P. The mechanical 4D probe can perform 2-dimensional scanning using a plurality of piezoelectric vibrators arranged in a row like a 1D array probe, and can perform 3-dimensional scanning by swinging the plurality of piezoelectric vibrators at a predetermined angle (swing angle). In addition, the 2D array probe can perform 3D scanning by a plurality of piezoelectric vibrators arranged in a matrix, and can perform 2D scanning by focusing and transmitting ultrasonic waves.” [0013]). 
Regarding claim 11, Goto further discloses wherein the three-dimensional image data is data acquired by reconstructing two-dimensional image data with which the position information is associated (“the 2D array probe can perform 3D scanning by a plurality of piezoelectric
vibrators arranged in a matrix, and can perform 2D scanning by focusing and transmitting ultrasonic waves.” [0013]).
Regarding claim 13, Goto further discloses wherein the real-time ultrasonic image data is three-dimensional image data with which the position information is associated (“capable of generating 3D ultrasonic image data based on a 3D reflected wave signal” [0023]), or four-dimensional image data with which the position information is associated, and 
the processing circuitry synchronously displays a three-dimensional real-time ultrasonic image and a corresponding cross section of a three-dimensional medical image which corresponds to the three-dimensional real-time ultrasonic image (“Here, the “synchronous display function” is a function of causing the image generation unit 14 to generate 2D medical image data having a cross section substantially the same as a scan cross section performed to generate 2D ultrasonic image data from 3D medical image data collected by another type of medical image diagnostic apparatus, and causing the monitor 2 to display the 2D medical image data. In the “synchronization display function”, the ultrasound image data and the 2D medical image data of substantially the same cross section are generated and displayed in substantially real time in accordance with the change of the scan cross section.” [0040]; also see “3D ultrasonic image data” [0035]).
Regarding claim 19, Goto further discloses wherein the processing circuitry displays at least one of a displacement estimation amount by a calculation result of alignment, an evaluation value of a similarity function of the alignment, a similarity between images, and an amount or a ratio of overlapping between data (“the image correlation processing unit 173 searches the 3D X-ray image data 101 for a cross section (similar cross section) in which X-ray image data similar to the ultrasonic image data displayed on the monitor 2 is drawn, using a known technique such as cross correlation, autocorrelation, mutual information amount, standardized mutual information amount, and correlation ratio.” [0060]).
Regarding claim 29, Goto further discloses wherein the position information relating to the ultrasonic probe is position information of a position sensor attached to the probe (“The movement of the ultrasonic probe is specified from the position of the ultrasonic probe acquired by installing a magnetic transmitter in the body of the ultrasonic diagnostic apparatus or in the vicinity of the body and attaching a magnetic sensor as a position sensor to the ultrasonic probe.” [0003]); the first coordinate system is a coordinate system of the position sensor; and the second coordinate system is a coordinate system of the medical image data (“1st coordinate system of the real space in which the ultrasonic scanning is performed with the 2nd coordinate system of the virtual space of the 3D medical image data” [0045]).
Regarding claim 30, Goto further discloses wherein the ultrasonic image for which the image alignment is executed is an image generated based on ultrasonic image data newly acquired after the axis alignment and the coordinate alignment (“After the initial setting is completed, the determination unit 171 sequentially acquires the 3-dimensional position information of the ultrasonic probe 1 from the position detection system including the position sensor 4 and the transmitter 5. For example, the determination unit 171 acquires, from the position sensor 4, 3-dimensional position information of the ultrasound probe 1 at the time of generation of the ultrasound image data 200 illustrated in FIG. 4. Then, the determination unit 171 determines the corresponding cross section based on the change from the initial setting of the acquired 3D position information. Then, the determination unit 171 determines the corresponding cross section as a cut surface for the MPR. Then, the image generation unit 14 generates the X-ray CT image data 102 from the 3D X-ray CT image data 101 illustrated in FIG. 4 on the cut surface determined by the determination unit 171. Then, under the control of the control unit 18, the monitor 2 displays the X-ray CT image data 102 and the ultrasonic image data 200 in parallel as illustrated in FIG. 4.” [0055]).
Regarding claim 31, Goto further discloses wherein the first coordinate system relating to the position information with which the ultrasonic image data is associated reflects results of the axis alignment and the coordinate alignment (“The determination unit 171 that has received the notification of the mark alignment completion from the control unit 18 calculates the position of the scanning cross section at the time of pressing the mark alignment button in the 1st coordinate system from the difference (movement distance and movement direction) between the position information at the time of pressing the axis alignment button and the position information at the time of pressing the mark alignment button.” [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 1 above and further in view of Li et al. (US 2018/0028157, corresponding PCT filed November 27, 2015, hereinafter “Li”).
Regarding claim 20, Goto discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment.
However, Li teaches, in the same field of endeavor, wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment (“Since the initial positions of the blood vessel data have already been approximately coincided in the step S205, alignment of the both can be performed by a known automatic alignment method. As such a known automatic alignment method, the known ICP (Iterative Closest Point) method can be used. By the ICP method, a point group of CT blood vessel data is geometrically converted (parallel translation and rotation), the distance from the corresponding point in the point group of the ultrasonic blood vessel data is obtained, and the calculation is repetitively performed so that the distance is minimized.” [0051]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Goto with wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding claim 21, Goto discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment.
	However, Li teaches, in the same field of endeavor, wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment (“These image sampling points are used for calculating image similarity of the reference image 31 and the floating image 32 in the aligner 37.” [0077], [0082], [0088]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Goto with wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, Goto discloses the limitations of claim 1 as stated above but fails to disclose wherein when the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree of overlapping between ultrasonic image data in a three-dimensional space.
However, Li teaches in the same field of endeavor, wherein the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree of overlapping between ultrasonic image data in a three-dimensional space (“overlap” [0052], [0053]; Examiner notes that the three-dimensional space is the image space e.g. [0034], [0063]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Goto with wherein when the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree of overlapping between ultrasonic image data in a three-dimensional space as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention.
 
Claims 8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 1 above and further in view of Washburn et al. (US 2009/0097778, April 16, 2009, hereinafter “Washburn”).
Regarding claim 8, Goto discloses the limitations of claim 1 as stated above but fails to disclose wherein when the medical image data is ultrasonic image data acquired by a common coordinate system to the first coordinate system, the processing circuitry executes the axis alignment and the coordinate alignment by using the common coordinate system.
However, Washburn teaches, in the same field of endeavor, wherein when the medical image data is ultrasonic image data acquired by a common coordinate system to the first coordinate system (“in certain other embodiments, the imaging system 10 may include one image acquisition system, such as the first image acquisition system 12. In other words, the imaging system 10 may include a single modality imaging system. For example, the imaging system 10 may include only one image acquisition system 12, such as an ultrasound imaging system. In this embodiment, a plurality of images, such as a plurality of scans taken over a period of time, of the same patient may be obtained by the same image acquisition system 12.” [0018]), the processing circuitry executes the axis alignment and the coordinate alignment by using the common coordinate system (“As previously noted, image registration may be defined as a process of transforming the different image data sets into one common coordinate system. More particularly, the process of image registration involves finding one or more suitable transformations that may be employed to transform the image data sets under study to a common coordinate system.” [0021]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Goto with wherein when the medical image data is ultrasonic image data acquired by a common coordinate system to the first coordinate system, the processing circuitry executes the axis alignment and the coordinate alignment by using the common coordinate system as taught by Washburn in order to process a plurality of ultrasound images that are taken over a period of time ([0018] of Washburn).	Regarding claim 23, Goto discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry extracts a noise region from each of the ultrasonic image data and the medical image data, and executes a calculation of the image alignment by excluding the noise region.
However, Washburn teaches, in the same field of endeavor, wherein the processing circuitry extracts a noise region from each of the ultrasonic image data and the medical image data, and executes a calculation of the image alignment by excluding the noise region (“each of the reference image volume 52 and the floating image 54 may be preprocessed via application of a noise removal algorithm, an image smoothing and/or an image deblurring algorithm.” [0074]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Goto with wherein the processing circuitry extracts a noise region from each of the ultrasonic image data and the medical image data, and executes a calculation of the image alignment by excluding the noise region as taught by Washburn in order to enhance quality by nose removal ([0074] of Washburn). 
Regarding claim 24, Goto discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry extracts a region with a common structure from each of the ultrasonic image data and the medical image data, and uses the region with the common structure in a calculation of the image alignment.
However, Washburn teaches, in the same field of endeavor, wherein the processing circuitry extracts a region with a common structure from each of the ultrasonic image data and the medical image data, and uses the region with the common structure in a calculation of the image alignment (“In order to align the first image slice 54 and the second image slice 58, a first point of interest may be selected on the first image slice 54 as depicted by step 62. It may be noted that the first point of interest may include an anatomical structure or a fiduciary marker placed on or in the patient. The first point of interest may be identified using graphical markers, for example. Similarly, at step 64, a second point of interest may be selected in the reference image data set 52. More particularly, the second point of interest may be selected such that the second point of interest is representative of a point that corresponds to the first point of interest in the floating image 54.” [0037]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Goto with wherein the processing circuitry extracts a region with a common structure from each of the ultrasonic image data and the medical image data, and uses the region with the common structure in a calculation of the image alignment as taught by Washburn in order to allow a clinician to select a point of interest ([0037] of Washburn).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793